
	
		II
		111th CONGRESS
		2d Session
		S. 2990
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2010
			Mr. DeMint (for himself,
			 Mr. Graham, Mr.
			 Coburn, Mr. McCain,
			 Mr. LeMieux, Mr. Burr, Mr.
			 Crapo, Mr. Risch,
			 Mr. Chambliss, Mr. Cornyn, Mr.
			 Ensign, Mr. Johanns,
			 Mrs. McCaskill, Mr. Kyl, Mr.
			 Grassley, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish an earmark moratorium for fiscal years 2010
		  and 2011.
	
	
		1.Fiscal years 2010 and 2011
			 earmark moratorium
			(a)Bills and joint
			 resolutions
				(1)Point of
			 orderIt shall not be in order to—
					(A)consider a bill
			 or joint resolution reported by any committee that includes an earmark, limited
			 tax benefit, or limited tariff benefit; or
					(B)a Senate bill or
			 joint resolution not reported by committee that includes an earmark, limited
			 tax benefit, or limited tariff benefit.
					(2)Return to the
			 calendarIf a point of order is sustained under this subsection,
			 the bill or joint resolution shall be returned to the calendar until compliance
			 with this subsection has been achieved.
				(b)Conference
			 report
				(1)Point of
			 orderIt shall not be in order to vote on the adoption of a
			 report of a committee of conference if the report includes an earmark, limited
			 tax benefit, or limited tariff benefit.
				(2)Return to the
			 calendarIf a point of order is sustained under this subsection,
			 the conference report shall be returned to the calendar.
				(c)Floor
			 amendmentIt shall not be in order to consider an amendment to a
			 bill or joint resolution if the amendment contains an earmark, limited tax
			 benefit, or limited tariff benefit.
			(d)Amendment
			 between the Houses
				(1)In
			 generalIt shall not be in order to consider an amendment between
			 the Houses if that amendment includes an earmark, limited tax benefit, or
			 limited tariff benefit.
				(2)Return to the
			 calendarIf a point of order is sustained under this subsection,
			 the amendment between the Houses shall be returned to the calendar until
			 compliance with this subsection has been achieved.
				(e)WaiverAny
			 Senator may move to waive any or all points of order under this section by an
			 affirmative vote of two-thirds of the Members, duly chosen and sworn.
			(f)DefinitionsFor
			 the purpose of this section—
				(1)the term
			 earmark means a provision or report language included primarily at
			 the request of a Senator or Member of the House of Representatives providing,
			 authorizing, or recommending a specific amount of discretionary budget
			 authority, credit authority, or other spending authority for a contract, loan,
			 loan guarantee, grant, loan authority, or other expenditure with or to an
			 entity, or targeted to a specific State, locality or Congressional district,
			 other than through a statutory or administrative formula-driven or competitive
			 award process;
				(2)the term
			 limited tax benefit means any revenue provision that—
					(A)provides a
			 Federal tax deduction, credit, exclusion, or preference to a particular
			 beneficiary or limited group of beneficiaries under the Internal Revenue Code
			 of 1986; and
					(B)contains
			 eligibility criteria that are not uniform in application with respect to
			 potential beneficiaries of such provision; and
					(3)the term
			 limited tariff benefit means a provision modifying the Harmonized
			 Tariff Schedule of the United States in a manner that benefits 10 or fewer
			 entities.
				(g)Fiscal years
			 2010 and 2011The point of order under this section shall only
			 apply to legislation providing or authorizing discretionary budget authority,
			 credit authority or other spending authority, providing a federal tax
			 deduction, credit, or exclusion, or modifying the Harmonized Tariff Schedule in
			 fiscal years 2010 and 2011.
			(h)ApplicationThis
			 rule shall not apply to any authorization of appropriations to a Federal entity
			 if such authorization is not specifically targeted to a State, locality or
			 congressional district.
			
